Citation Nr: 0837095	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-25 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric condition other than post traumatic stress 
disorder (PTSD) and to include schizophrenia.

2.  Entitlement to service connection for a psychiatric 
condition other than PTSD and to include schizophrenia

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2004.  A copy of the 
transcript of that hearing has been made a part of the claims 
file.

The Board remanded the claims in January 2005 and in March 
2006 for further development.  That development having taken 
place, the RO issued a supplemental statement of the case in 
January 2008 and both issues can now be properly adjudicated 
by the Board.

The veteran submitted new evidence in October 2008 with a 
waiver of the jurisdiction of the agency of original 
jurisdiction.  This evidence was considered as part of the 
claims file in the making of the decision rendered below.


FINDINGS OF FACT

1.  The RO denied the claim for entitlement to service 
connection for a nervous condition, diagnosed as 
schizophrenia, in a July 1986 rating decision.  The veteran 
did not fully appeal this decision.  It is the last final 
decision on the claim.

2.  Evidence associated with the claims file since the July 
1986 rating decision regarding a psychiatric disorder is both 
new and material as it is not cumulative or redundant of 
evidence previously of record and relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the previously 
disallowed claim.

3.  The evidence does not support the conclusion that the 
veteran has a current diagnosed psychiatric condition other 
than PTSD and to include schizophrenia that is related to 
service.

4.  The evidence does not support the conclusion that the 
veteran has a current diagnosis of PTSD that is related to 
verified stressors incurred in active service.


CONCLUSIONS OF LAW

1.  The July 1986 RO rating decision which denied service 
connection for a nervous condition, diagnosed as 
schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  New and material evidence having been presented, the 
claim for service connection for a psychiatric condition 
other than PTSD and to include schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 200); 38 C.F.R. § 3.156 (2007).

3.  A psychiatric condition other than PTSD and to include 
schizophrenia was not incurred or aggravated during active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

4.  PTSD was not incurred or aggravated during active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in August 2002, September 2003, February 2005, 
and April 2006 that fully addressed all notice elements.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.

The Board notes that the veteran may not have been provided 
with adequate notice under 38 U.S.C. § 5103(a) with respect 
to a reopened claim under the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, in light of the favorable 
decision to reopen the claim, the Board finds that any 
deficiency in complying with VCAA concerning a reopened claim 
is harmless error and that no useful purpose would be served 
by remanding the appeal to the RO in this regard.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and private medical 
records.  He was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  While he was not afforded a VA 
examination regarding his claims for service connection, none 
is warranted as the veteran has submitted no medical evidence 
indicating a possible link between his service and his 
diagnosis of PTSD or any other psychiatric disorder.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim to Reopen

The veteran claims that he has submitted evidence sufficient 
to reopen his previously denied claim for service connection 
for a psychiatric disorder other than PTSD and to include 
schizophrenia.  Here, the veteran was previously denied 
service connection for a nervous condition, to include 
schizophrenia, most recently in a July 1986 rating decision.  
Subsequently, in October 2001, he filed a claim to reopen the 
previously denied claim.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

At the time of the last final disallowance of the veteran's 
claim in the July 1986 rating decision, the evidence of 
record included the veteran's service medical records and 
post-service treatment records.  The service medical records 
were silent regarding complaints, treatment, or diagnoses 
relating to any psychiatric problems.  The post-service 
treatment records showed treatment for schizophrenia but in 
no way indicated that the veteran's condition was related to 
service despite the veteran's stated claims that the two were 
related.  The veteran's claim failed for lack of a nexus 
between service and his current diagnosed condition.

Since the last final disallowance of the veteran's claim, he 
has submitted numerous private and VA treatment records 
indicating ongoing treatment for psychiatric conditions 
including schizophrenia, bipolar disorder, and PTSD.  The 
veteran reported in October 2001 having had onset of his 
psychiatric problems at Fort Bragg and having unsubstantiated 
memories of military service in Vietnam at treatment sessions 
throughout 2001 and 2002.  These memories are acknowledged to 
be false and nowhere in the medical evidence does it suggest 
that an examiner indicated that the veteran's diagnosed 
psychiatric conditions were in any way related to service, to 
include training at Fort Bragg.  However, as evidence is 
presumed to be credible for the purposes of reopening the 
veteran's claim, these reports are adequate to reopen the 
veteran's claim.

The veteran has submitted evidence that was not of record at 
the time of the last final disallowance thereby making it new 
evidence.  As the evidence indicates a possible connection 
between the veteran's service and his psychiatric condition, 
the evidence is considered to be material to his claim as it 
relates to an unestablished fact necessary to substantiate 
the claim, that of a nexus between a diagnosed condition and 
service.  As such, the evidence submitted, taken to be true 
on its face, does raise a reasonable possibility of 
substantiating his claim.  As new and material evidence has 
been submitted with regards to the claim to reopen, that 
claim is granted and the issue of entitlement to service 
connection for a psychiatric condition other PTSD and to 
include schizophrenia is reopened.

Claims for Service Connection

The veteran claims that he has a psychiatric condition 
separate from PTSD and to include schizophrenia and the 
additional psychiatric disorder of PTSD and that both are 
related to service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

If it is shown by official service records that a veteran 
personally engaged in combat against the enemy, such as by 
award of combat citations (e.g., Combat Infantryman Badge, 
Bronze Star, or Air Medal with "V" device), then the 
allegation as to PTSD stressor, alone, provided that it is 
consistent with the circumstances, conditions, and hardships 
of his service, would be deemed sufficient evidence of a 
stressor.  No stressor verification would be needed under 
such circumstances.  

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran claims to have memories of stressful events 
of service in Vietnam.  However, none of his service records 
indicate that he actually served in Vietnam or that he served 
in combat of any kind.  Alternatively, he suggests in some 
treatment records that the in-service stressor took place 
during training for service in Vietnam at Fort Bragg.  While 
the veteran served at Fort Bragg, nothing in his service 
medical or personnel records suggests a stressor event or 
onset of a psychiatric problem having occurred.  Rather, his 
service personnel records indicate that he sought and was 
granted a hardship discharge in response to his wife's 
psychiatric problems and their affect on him and his ability 
to serve and care for her simultaneously.  Nothing in the 
record suggests that the veteran himself was considered to 
have any psychiatric problems during service.

After separation, the veteran has sought ongoing treatment 
for a variety of psychiatric disorders.  He has been 
diagnosed with PTSD as reflected in treatment records dated 
in November 2004, June 2005, and most recently in July 2008 
despite not having verified any in-service stressors.  
Nothing in the medical evidence indicates that his PTSD or 
any other diagnosed psychiatric condition is related to 
anything having actually occurred in service.

Without a medical opinion establishing a nexus between a 
verified in-service stressor and the veteran's diagnosed PTSD 
or between service and any other diagnosed psychiatric 
condition, service connection cannot be established.  As 
such, service connection for PTSD and any other psychiatric 
condition is denied.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a psychiatric 
condition other than PTSD and to include schizophrenia is 
reopened.

Service connection for a psychiatric condition other than 
PTSD and to include schizophrenia is denied

Service connection for PTSD is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


